Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 5, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159381
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  In re SUTTON                                                                                         Megan K. Cavanagh,
                                                                                                                        Justices
  ___________________________________________

  T J SUTTON,
            Plaintiff-Appellant,
  v                                                                           SC: 159381
                                                                              COA: 345900
  WAYNE CIRCUIT COURT,
             Defendant-Appellee.
  ___________________________________________/

         On order of the Chief Justice, Appellant having failed to submit a copy of the May
  17, 2019 order and refile a copy of the pleadings as required by the June 4, 2019 order, the
  Clerk of the Court is hereby directed to close this file.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 5, 2019
           izm
                                                                               Clerk